Citation Nr: 1827472	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-01 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for L4-L5 and L5-S1 discogenic disease degenerative (DDD) and apophyseal joint arthrosis (lumbar spine disability) for the period prior to February 3, 2014.


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel









INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to June 1974 and from November 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for the Veteran's lumbar spine disability and assigned a noncompensable rating, effective March 31, 2010.

In March 2016, the Board issued a decision granting a 10 percent rating prior to February 3, 2014, but no higher, and denying a rating greater than 40 percent from February 3, 2014, for the Veteran's lumbar spine disability.  The Veteran appealed the decision, and in December 2016, the United States Court of Appeals for Veterans Claims (CAVC) set aside the portion of the decision that denied an initial rating in excess of 10 percent for the lumbar spine prior to February 3, 2014, and remanded it to the Board to discuss the Veteran's functional loss of the lumbar spine, to include a private treatment record from January2012.  The Court affirmed the Board's denial of a rating in excess of 40 percent from February 3, 2014, and also declined to find that the Veteran was entitled to a total disability rating based on individual unemployability (TDIU) prior to May 2, 2012, was reasonably raised.  Thus, these two issues are not currently before the Board.

In June 2017, the Board remanded the appeal for further development.  The Board regrets additional delay, but the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's June 2017 remand directives, the Veteran was afforded a VA back examination in August 2017.  In addition to addressing the current severity of the Veteran's lumbar spine disability, the examiner was directed to provide a retrospective opinion on whether range of motion measurements could be estimated for pain on both active motion and passive motion, and in weight-bearing and nonweight-bearing for the September 2010 VA examination conducted during the relevant appeal period.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In his January 2018 addendum opinion, the examiner stated that he could not opine retrospectively on these range of motion measurements, relying in part on an inaccurate statement that Correia measurements do not apply to the lumbar spine.  Thus, his opinion is inadequate.  Accordingly, on remand a retrospective opinion from a different examiner that complies with Correia and also adequately addresses functional loss is needed.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to a VA examiner other than the August 2017/January 2018 examiner for preparation of a retrospective opinion.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  No further examination of the Veteran is required, unless the examiner determines it is necessary.

The examiner is asked to address the following:

(a) Please provide an opinion as to the full range of motion of the thoracolumbar spine for the period from March 31, 2010, to February 3, 2014: in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to provide such an opinion, he or she should clearly explain the basis for that conclusion.

(b) Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the thoracolumbar spine due to flare-ups for the period from March 31, 2010, to February 3, 2014, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

2.  Then readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

